Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-9, 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Oetken et al. US 2016/0298308.
Oetken et al. disclose a tandem drum (110, 112) vibratory compaction roller (100) comprising:
A least one density sensor (130) disposed on a front end of the roller and configured to 
	sense the density of paving material i.e. asphalt. in front of the front roller (110).
A least one additional density sensor (130) disposed on a rear end of the roller and 
	configured to sense the density of the paving material (Z) immediately after
	the 2nd compaction drum (112).  See [0019-30, 0041].

A controller (200) configured to:
Receive compaction data from the plurality of density sensors (130).  [0018-26].
Determine a 1st compaction effort based on the data from the density sensors.
Controlling at least the vibration amplitude and/or frequency during the 
compaction process.  [0017, 34-41].
Continuously or periodically receive compaction data from the plurality of density 
sensors (130), such that the rear density sensor provides density data to 	the controller relative to an area of the work zone that has been previously
compacted by the front compaction drum (110).
	Determine a variance between the 1st & 2nd compaction data from the 1st & 2nd 
		density sensors.
Determine a new compaction effort (amplitude/frequency combination) for the work area
	based on a target compaction data from memory (204) and/or prior density 
sensor data.
Adjust the compaction effort during the compaction process, if the instantaneous 
	compaction effort is beyond a threshold of said determined new compaction 
effort.  [0018-0023, 28].
Although Oetken et al. do not explicitly determining a correlation between the determined variance and the 1st compaction effort; Oetken et al. do recite --The memory (204) may store computer executable code including a control algorithm for determining a vibration effort to apply to the first and 2nd roller drums responsive to inputs from the work material sensor (130) the vibration sensor (210).  Wherein the memory may also 

store various digital files including values sensed by the density sensors (130), such that the information may be provided to the processor (202) so that the processor may determine a vibration effort--.  [0026-0027].  Therefore, it would have been obvious, if not inherent to one of ordinary skill in the art before the effective filing date of the claimed invention that the controller of Oetken et al. is configured to determine a correlation between a variance between the 1st & 2nd compaction data and the 1st compaction effort, in order to determine an optimal compaction effort without decoupling.  [0032].

With respect to claims 3, 9, 12 Oetken et al. disclose the compaction sensors can be any type of signal transducer configured to sense a transmitted signal…or reflected signal from a surface S, [0022] and can be any sensor capable of sensing a surface temperature, density, thickness, resilience or combinations thereof.  [0023].  It would have been obvious, if not inherent to one of ordinary skill in the art before the effective filing date of the claimed invention that the sensors of Oetken et al. are at least one of GPR, sonic or nuclear density sensors.

With respect to claims 6, 7, 18 Oetken et al. disclose the compaction roller may include sensors to sense density, temperature and other parameters indicative of the work material (Z) being compacted as well as sensors (210) configured to sense a velocity, acceleration, displacement and/or force of the drums or frame (104) of the machine.  Wherein the sensors can be located anywhere on the compaction drums (110, 112) or 

the machine frame (104), see [0024].  Wherein the controller can change the machine speed, travel path or coverage pattern.  [0021].  It would have been obvious, if not inherent to one of ordinary skill in the art before the effective filing date of the claimed invention that the sensors of Oetken et al. include at least one GPS and/or laser tracking system in order to perform said automated machine speed/direction control.

With respect to claims 8, 15-17 Oetken et al. disclose the controller is configured to receive target compaction data from a local or remote input source.  Wherein the 1st compaction effort is determined based on sensor data and target data from memory (204).  [0025].

With respect to claim 11 Oetken et al. disclose a method of compacting a work material (Z) comprising the steps of:
 Providing a tandem drum (110, 112) compaction roller (100) comprising:
A least one density sensor (130) disposed on a front end of the roller and configured to 
sense the density of paving material i.e. asphalt. in front of the front roller (110).
A least one additional density sensor (110) disposed on a rear end of the roller and 
	configured to sense the density of the paving material (Z) immediately after
	the 2nd compaction drum (112).  See [0019-30, 0041].
A controller (200) operably coupled to said sensors and operator inputs and capable of:
Receiving compaction data from the plurality of density sensors (130).  [0018-26].
Determining a 1st compaction effort based on the data from the density sensors.

Controlling at least the vibration amplitude and/or frequency during the 
compaction process.  [0017, 34-41].
Continuously or periodically receive compaction data from the plurality of density 
sensors (130), such that the rear density sensor provides density data to 	the controller relative to an area of the work zone that has been previously
compacted by the front compaction drum (110).
Determing a variance between the 1st & 2nd compaction data from the 1st & 2nd 
	density sensors.
Determining a new compaction effort (amplitude/frequency combination) for the work 
area based on a target compaction data from memory (204) and/or prior density 
sensor data.
Adjusting the compaction effort during the compaction process, if the instantaneous 
	compaction effort is beyond a threshold of said determined new compaction 
effort.  [0018-0023, 28].
Although Oetken et al. do not explicitly determining a correlation between the determined variance and the 1st compaction effort; Oetken et al. do recite --The memory (204) may store computer executable code including a control algorithm for determining a vibration effort to apply to the first and 2nd roller drums responsive to inputs from the work material sensor (130) the vibration sensor (210).  Wherein the memory may also store various digital files including values sensed by the density sensors (130), such that the information may be provided to the processor (202) so that the processor may determine a vibration effort--.  [0026-0027].  Therefore, it would have been obvious, if 

not inherent to one of ordinary skill in the art before the effective filing date of the claimed invention that the controller of Oetken et al. is configured to determine a correlation between a variance between the 1st & 2nd compaction data and the 1st compaction effort, in order to determine an optimal compaction effort without decoupling.  [0032].

With respect to claims 4, 5, 13, 14 Oetken et al. disclose the controller is configured to determine a vibration effort (amplitude/frequency) combination for the front and rear vibratory rollers (110, 112) and that sensor (210) can sense a velocity of the compactor frame, such that the controller can monitor and change the compaction effort, machine speed, travel path or coverage pattern.  [0024-0027].

3. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
5. 	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oetken et al. US 2016/0298308 in view of Corcoran US 6,460,006.
Oetken et al. disclose the compaction roller (100) may comprise a plurality of work material sensors (130) located at least on the front and back of the machine such that a material density, temperature, resilience and combinations thereof can be sensed by the sensors and transmitted to a controller (200).  As well as sensors (210) that measure the acceleration, velocity, vibration force on a component of the compaction roller, such as a compaction drum or machine frame.  But do not disclose using a density sensor that measures a rolling resistance of the compaction drums.  However, Corcoran teaches it is known density sensors (20) can be used on compaction 

machines, proximate a material to be compacted such that an acceleration along an 

Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				02/23/2022